80480: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-47007: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80480


Short Caption:ASSOC. RISK MGMT., INC. VS. IBANEZCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A792902Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/29/2020 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:10/01/2020How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAssociated Risk Management, Inc.David H. Benavidez
							(Law Offices of David Benavidez)
						


RespondentManuel IbanezJavier A. Arguello
							(Bertoldo Baker Carter & Smith)
						





Docket Entries


DateTypeDescriptionPending?Document


01/27/2020Filing FeeFiling Fee Paid. $250.00 from The Law Office of David H. Benavidez.  Check no. 4944. (SC)


01/27/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-03718




01/27/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-03720




01/29/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)20-03995




02/05/2020MotionFiled Motion for Stay Pending Supreme Court Review with Order Shortening Time (COPY OF DISTRICT COURT DOCUMENTS - REJECTED PER PHONE CALL FROM ATTORNEY). (SC).


02/05/2020MotionFiled District Court Document - Motion for Stay Pending Supreme Court Review with Order Shortening Time.  (SC)20-04950




02/05/2020MotionFiled Motion to Admit Notice of Entry of Order.  (SC)20-04951




02/05/2020Notice/IncomingFiled Notice - Copy of District Court Document - Reply to the Opposition to Motion for Stay Pending Supreme Court Review.  (SC)20-04954




02/06/2020Docketing StatementFiled Docketing Statement.  (SC)20-05180




02/06/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge - Docketing Statement.  (SC)20-05215




02/07/2020Notice/IncomingFiled Proof of Service - Docketing Statement served on Settlement Judge.  (SC)20-05334




02/19/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)20-06906




02/25/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).20-07572




02/27/2020Notice/IncomingFiled Certificate of No Transcript Request.  (SC)20-07867




03/24/2020BriefFiled Appellant's Opening Brief (REJECTED PER 3/24/20 NOTICE). (SC)


03/24/2020Notice/OutgoingIssued Notice of Deficient Brief. Corrected Opening brief due: 5 days. (SC)20-11388




03/27/2020BriefFiled Appellant's Opening Brief. (SC).20-11827




03/27/2020AppendixFiled Joint Appendix Volume 1. (SC).20-11828




03/27/2020AppendixFiled Joint Appendix Volume 2 pt.1. (SC).20-11832




03/27/2020AppendixFiled Joint Appendix Volume 2 pt.2. (SC).20-11835




03/27/2020AppendixFiled Joint Appendix Volume 2 pt.3. (SC).20-11836




03/27/2020AppendixFiled Joint Appendix Volume 2 pt.4. (SC).20-11837




03/30/2020Notice/IncomingFiled Appellant's Proof of Service (Joint Appendix Volumes 2(b) and 3). (SC)20-12085




04/01/2020AppendixFiled Joint Appendix Volume 2 part 5. (SC).20-12425




04/01/2020AppendixFiled Joint Appendix Volume 3. (SC).20-12426




04/15/2020BriefFiled Respondent's Answering Brief. (SC)20-14298




04/27/2020BriefFiled Appellant's Reply Brief.  (SC)20-15813




04/27/2020Case Status UpdateBriefing Completed/To Screening.  (SC)


10/01/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision as of the date of this order on the briefs filed herein. (SC)20-35960




11/23/2020Order/DispositionalFiled Order of Affirmance.  "ORDER the judgment of the district court AFFIRMED."  SNP20-MG/LS/AS  (SC)20-42582




12/07/2020MotionFiled Respondent's Motion for publication of Order of Affirmance. (SC)20-44252




12/07/2020MotionFiled Motion Interested/Non-party Motion for Publication. (SC)20-44482




12/08/2020MotionFiled Appellant's Opposition to Respondent's Motion for Publication of Order of Affirmance. (SC)20-44620




12/09/2020MotionFiled Appellant's Motion to Strike Interested/Non-Party Motion for Publication. (SC)20-44794




12/09/2020Notice/IncomingFiled Amended Certificate of Mailing  for Motion to Strike Interested/Non-Party Motion for Publication. (SC)20-44831




12/24/2020Order/ProceduralFiled Order Granting Motion to Publish. A published opinion affirming the district court's order will be forthcoming. Issuance of the remittitur is stayed pending publication of the opinion. fn1 [In light of this order, the motion by an interested non-party to publish on December 7, 2020, is denied. Appellant's motion to strike the motion by an interested non-party to publish filed on December 9, 2020, is denied.] (SC)20-46490




12/31/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Gibbons/Stiglich/Silver. Author: Stiglich, J. Majority: Stiglich/Gibbons/Silver. 136 Nev. Adv. Opn. No. 91. SNP20-MG/LS/AS. (SC).20-47007




01/25/2021RemittiturIssued Remittitur. (SC)21-02261




01/25/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)


02/05/2021RemittiturFiled Remittitur. Received by District Court Clerk on January 26, 2021. (SC)21-02261





Combined Case View